Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment  
Arguments/Remarks (12/23/2020) amended claims 9 and 12-13 and cancelled claim 8.
Cancelled claim 8 renders moot prior objection to specification, hereby withdrawn.  
Amended claims 9, 12 and 13 overcome prior rejections under 35 USC 112, hereby withdrawn. 
Claims 1, 9, 11-16, 22 and 24 are pending and determined allowable.  
   
                                               Response to Arguments
Applicant arguments regarding rejection of claims 1, 16, 22 and 24 under 35 USC 112 have been reviewed and found persuasive.  Prior rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application is directed to a network-based event management system that uses beacons to initiate various process flows for users attending the event. Rejection of the claims under 35 USC 101 was previously withdrawn as the claims were found to 
   sending, by the first server to one of the first client computing device or the first check-in device, a first portion of the retrieved server information including first program instructions for initiating the first check-in process;
    receiving, by the first server from the first client computing device in response to execution of the first program instructions, a first ticket identifier associated with the first user;
    determining, by the first server, that the received first ticket identifier is valid and permits access to the main entrance of the venue and at least one secondary area of the venue;
   sending, by the first server to one of the first client computing device or the first check-in device, a second portion of the retrieved server information including second program instructions to enable entry by the first user at the main entrance;
   receiving, at the first server from the first client computing device after entry to the main entrance, a second unique identifier associated with a second check-in device located at the at least one secondary area, the second check-in device periodically transmits the second unique identifier;
    identifying, by the first server, a second check-in process for the at least one secondary area that is associated with the received second unique identifier;

   sending, by the first server to one of the first client computing device or the second check-in device, a first portion of the retrieved server information concerning the second check-in process including third program instructions for initiating the second check-in process for checking the first user into the at least one secondary area;
   receiving, by the first server from the first client computing device in response to execution of the third program instructions, the first ticket identifier;
   determining, by the first server, that the received first ticket identifier permits access to the at least one secondary area of the venue;
    sending, by the first server to one of the first client computing device or the second check-in device, a second portion of the retrieved server information concerning the second check-in process including fourth program instructions to enable access to the at least one secondary area - 

    integrated the abstract idea into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception  to a particular technological environment.  The claims recited an abstract idea but above added limitations include additional elements that, having been considered both individually and in combination, integrate the abstract idea into a practical application.   Accordingly, prior rejection under 35 USC 101 was withdrawn. 

   For these reasons, claims 1, 16, 22 and 24 are deemed allowable.  Claims 9 and 11-15 are allowed based on their dependency to allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/CAROL A SEE/Examiner, Art Unit 3696  

/EDWARD CHANG/Primary Examiner, Art Unit 3696